Title: From Thomas Jefferson to Oliver Evans, 28 April 1805
From: Jefferson, Thomas
To: Evans, Oliver


                  
                     Sir
                     
                     Washington Apr. 28. 05. 
                  
                  Your favor of the 21st. is recieved in which you mention that mr Clymer has concieved a means which would ensure victory over our enemies the Tripolitans, but not to be communicated until it be known whether it would be adopted. ever glad to recieve every information & hint which may be employed to the public good, it would yet be against my duty to do it on the previous condition of engaging that it shall be adopted, without knowing what it is. indeed, unacquainted myself with Nautical matters, I could only refer it to the judgment of the Officer who would be entrusted with the execution of it. with this freedom reserved, I should with pleasure recieve any communication which yourself or mr Clymer suppose might be used to public advantage. and in any event I recieve from you with thankfulness this proof of attention & affection to the public service. Accept my friendly salutations & assurances of great respect & esteem
                  
                     Th: Jefferson
                     
                  
               